—Order, Supreme Court, New York County (Walter M. Schackman, J.), entered on or about December 8, 1992, which, in part, confirmed the report and recommendations of the Special Referee to the extent of *115directing the entry of a money judgment in the sum of $81,000 in favor of plaintiff and holding defendant in contempt unless he pays certain school fees with respect to the education of the couple’s son Justin, unanimously modified, on the law and the facts, to the extent of awarding plaintiff counsel fees in the amount of $125,000, as recommended by the Special Referee, and otherwise affirmed, with costs. Order of the same court and Justice, entered on or about April 29, 1993, which, inter alia, found defendant in contempt, is unanimously affirmed, with costs.
The record amply supports the finding by the Special Referee that plaintiff is entitled to an award of counsel fees in the sum of $125,000 in connection with the defense against her former husband’s meritless attempt to terminate the couple’s financial arrangements under the judgment of divorce (see, Domestic Relations Law § 237 [c]; Stephenson v Stephenson, 116 AD2d 504). We find no justification for the IAS Court’s reduction of that recommended award. Plaintiff’s remaining contentions on appeal have effectively been mooted by subsequent events.
We have considered defendant’s arguments and deem them to be wholly lacking in substance. Concur — Sullivan, J. P., Ellerin, Ross, Asch and Tom, JJ.